DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Britten Sessions (Reg. No. 68,278) on 11 January 2022.

The application has been amended as follows: 

1.	(Currently amended) An apparatus, comprising:
a non-transitory memory storing instructions; and
one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to:
meter a first ambient condition, using a camera module, for a first ambient frame;
determine a first ambient capture time based on the metering of the first ambient condition; 	
based on the first ambient capture time, determine that a need exists for pre-metering of a first flash condition;
the first flash condition, using the camera module, for a first flash frame, wherein metering the first flash condition includes a repetitive pre-metering operation where each pre-metering operation occurs at a different flash intensity level
determine a first flash capture time based on the metering of the first flash condition;
capture, using a rolling shutter image sensor within the camera module, the first ambient frame based on the first ambient capture time;
after capturing the first ambient frame, enable a flash circuit during an active period;
capture, using the rolling shutter image sensor, the first flash frame based on a combination of the first ambient capture time and the first flash capture time; 
perform a line reset after the combination of the first ambient capture time and the first flash capture time; and
generate a final image based on the first ambient frame and the first flash frame.

19.	(Currently amended) An apparatus, comprising:
a non-transitory memory storing instructions; and
one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to:





meter a first ambient condition, using a camera module, for a first ambient frame;
determine a first ambient capture time based on the metering of the first ambient condition; 
based on the first ambient capture time, determine that a need exists for pre-metering of a first flash condition;
meter the first flash condition, using the camera module, for a first flash frame, wherein metering the first flash condition includes a repetitive pre-metering operation where each sample of the repetitive pre-metering operation occurs at a different flash intensity level;
determine a first flash capture time based on the metering of the first flash condition;
capture, using a rolling shutter image sensor within the camera module, the first ambient frame based on the first ambient capture time;
after capturing the first ambient frame, enable a flash circuit during an active period;
capture, using the rolling shutter image sensor, the first flash frame based on a combination of the first ambient capture time and the first flash capture time; 
perform a line reset after the combination of the first ambient capture time and the first flash capture time; and
generate a final image based on the first ambient frame and the first flash frame.

20.	(Currently amended) A method, comprising: 

determining a first ambient capture time based on the metering of the first ambient condition; 	
based on the first ambient capture time, determine that a need exists for pre-metering of a first flash condition;
metering [[a]]the first flash condition, using the camera module, for a first flash frame, wherein metering the first flash condition includes a repetitive pre-metering operation where each pre-metering operation occurs at a different flash intensity level
determining a first flash capture time based on the metering of the first flash condition;
capturing, using a rolling shutter image sensor within the camera module, the first ambient frame based on the first ambient capture time;
after capturing the first ambient frame, enabling a flash circuit during an active period;
capturing, using the rolling shutter image sensor, the first flash frame based on a combination of the first ambient capture time and the first flash capture time; 
performing a line reset after the combination of the first ambient capture time and the first flash capture time; and
generating a final image based on the first ambient frame and the first flash frame.



Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: While the prior art teaches systems which perform pre-metering operations which occur at different flash intensities (e.g. Rivard and Hsieh as discussed in previous actions), the prior art does not teach or reasonably suggest a system or method which determines a first flash capture time based on the metering of the first flash condition; captures, using a rolling shutter image sensor within the camera module, the first ambient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Timothy J Henn/Primary Examiner, Art Unit 2698